of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date number info release date uil conex-101295-08 the honorable johnny isakson united_states senate one overton park cumberland blvd suite atlanta georgia attention ------------------------ dear senator isakson this letter is in response to your inquiry on behalf of your constituent ---------------- ------- ----------- ---------------- wrote about the fica taxation of a settlement amount he received from his former employer in lieu of retiree health care coverage in particular - -----------------wants to know the legal reasons why the settlement amounts were subject_to fica withholding sec_3101 and sec_3111 of the internal_revenue_code code impose taxes under the federal_insurance_contributions_act fica on wages as that term is defined in sec_3121 fica_taxes consist of old-age_survivors_and_disability_insurance_tax social_security_tax and the hospital insurance medicare_tax these taxes are imposed on both the employer and the employee the employee’s portion of the fica_taxes must be collected by the employer by deducting the amount of tax from wages as and when paid code sec_3102 re --------------------------- the term wages for fica purposes includes all remuneration for employment subject_to certain specified exceptions code sec_3121 the employment_tax regulations regulations provide that remuneration for employment unless specifically excepted constitutes wages even though at the time paid the recipient is no longer an employee regulations sec_31_3121_a_-1 conex-101295-08 the law excludes from the definition of wages payments an employer makes under a plan or system that provides sickness or accident disability benefits to employees and their dependents code sec_3121 the regulations provide that ‘ t he term wages does not include the amount of any payment including any amount_paid by an employer for insurance or annuities or into a fund to provide for such payment made to or on behalf of an employee or any of his dependents under a plan or system established by an employer which makes provision for his employees on account of medical or hospitalization expenses in connection with sickness or accident disability of an employee or any of his dependents regulation sec_31_3121_a_2_-1 however amounts paid directly to employees in lieu of health coverage are not subject_to this exception we use the origin of the claim doctrine to determine the proper tax treatment of a court award or settlement the doctrine focuses on the nature of the claim that led to the award or settlement economic recoveries of back pay arising out of an employment relationship are includable in income and subject_to fica withholding even if the amounts recovered are paid in lieu of nontaxable fringe_benefits see eg united_states v 33_fedclaims_535 for example revrul_75_241 1975_1_cb_316 describes an employee who was paid a cash amount in lieu of certain health and welfare benefits the revenue_ruling concluded that the payments were wages for fica purposes because the payments are attributable to service performed by the employees for their employer although the employers paid the amounts in discharge of a requirement of a federal statute that minimum fringe_benefits in the form of health and welfare benefits be provided a significant factor in that ruling is that the employee had complete control_over the disposition of the funds he received in lieu of certain health and welfare benefits and the payor of the funds had no legal or contractual obligation to and did not verify that the employees used the cash payments to purchase health and welfare benefits thus even though contributions an employer makes under a plan or system that provides sickness or accident disability benefits to employees are generally excepted from fica withholding cash payments an employer makes directly to employees in lieu of such contributions are wages subject_to fica withholding i hope this information is helpful if you have any questions or need further assistance please contact me or --------------------of my staff at ----- ------------- sincerely lynne camillo branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt government entities
